DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 16-20 are objected to because they appear to be an exact duplicate of claims 5-7 and 10-11 respectfully and they all depend from independent claim 1. The Examiner assumes that claims 16-20 were meant to be dependents of claim 14. 

Appropriate correction is required. 

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 10-11, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the application regards as the invention.

	Regarding claims 6, 10, 17 and 19, it is unclear due to the lack of antecedent basis for “the nucleotide sequence”, as to what the nucleotide sequence is being referred/defined to/as. The claim is therefore rendered indefinite. For the purpose of examination, “the nucleotide sequence” will be interpreted as being comprised within the group of the gene expression solutions as defined in dependent claims 2 and 6.   

	Claims 11 and 20 are being rejected because they are dependent from rejected-to claims 10 and 19. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected on the grounds of nonstatutory obviousness double patenting as being unpatentable over claims 1-12 of issued Patent 11,043,147. 

Claims 1 and 14 of the instant application are rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1 and 9 of issued Patent 11,043,147, Applicant No. 16/439,981. Although the claims at issue are not identical, they are not patentably distinct from each other. As it appears below, claim 1 of the issued patent contains every element of claim 1 of the instant application, except for the elements of decryption, including inversely processing the decrypted binary matrix and converting the binary code into original information. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to include the steps referenced above as taught by the issued patent (See Claim 9). Additionally, claim 14 of the instant application recites the additional elements of an electronic device, processor, storage device, and one or more programs that are stored in the storage, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to include other statutory categories (i.e., program product, system/apparatus, etc.). 

The dependent claims of the issued patent contain every element of the dependent claims of the instant application, and as such, anticipate all of the dependent claims of the instant application. 


Instant Application No.     17/243,352

Reference Patent No.     11,043,147 

Claim 1: A method of asymmetric encryption and decryption based on a gene chip, the method comprising:



obtaining original information and converting the original information into a binary code;



preprocessing the binary code to obtain a binary matrix;



obtaining an encryption key through an in vitro expression experiment of selenoprotein genes;


obtaining a first group of the gene expression solutions and a second group of the gene expression solutions through the in vitro expression experiments of the selenoprotein gene


wherein the encryption key comprises the first group and the second group of the gene expression solutions



placing the first group and the second group of the gene expression solutions on a gene chip according to an arrangement of the binary matrix;


obtaining a decryption key through detection of the gene expressions;



decrypting the gene chip through the decryption key to obtain a decrypted binary matrix;


inversely processing the decrypted binary matrix to obtain a decrypted binary code; and



converting the binary code into original information.


Claim 1: A method of asymmetric encryption based on a gene chip, the method comprising:




obtaining original information and converting the original information into a binary code;



preprocessing the binary code to obtain a binary matrix; 



obtaining an encryption key, the encryption key comprising a gene expression solution; and


placing the gene expression solution on a gene chip according to an arrangement of the binary matrix;




wherein in step (c), the encryption key is obtained through an in vitro expression experiment of a selenoprotein gene;



wherein the step for obtaining the encryption key through the in vitro expression experiment of the selenoprotein gene comprises:



obtaining a first group of gene expression solutions and a second group of gene expression solutions through the in vitro expression experiments of the selenoprotein gene;


wherein the first group of gene expression solutions comprises a nucleotide sequence which can express selenoprotein, the second group of gene expression solutions comprises a nucleotide sequence which cannot express selenoprotein. 




Claim 9: A method of asymmetric decryption based on a gene chip, the method comprising:



obtaining a decryption key through detection of a gene expression;


decrypting the gene chip through the decryption key to obtain a decrypted binary matrix;



inversely processing the decrypted binary matrix to obtain a decrypted binary code; and


converting the binary code into original information



Claim 14: An electronic device, comprising: at least one processor; 


a storage device for storing a plurality of reference points defined according to a movement area thereof and connecting to a server via a network;


one or more programs that are stored in the storage and executed by the at least one processor; the at least one processor configured to:


obtain original information and converting the original information into a binary code;


preprocess the binary code to obtain a binary matrix;


obtain an encryption key through an in vitro experiment of selenoprotein genes;



obtain a first group of the gene expression solutions and a second group of the gene expression solutions through the in vitro expression experiments of the selenoprotein gene, wherein the encryption key comprises the first group and the second group of the gene expression solutions;



place the first group and the second group of the gene expression solutions on a gene chip according to an arrangement of the binary matrix;


obtain a decryption key through detection of the gene expressions;


decrypt the gene chip through the decryption key to obtain a decrypted binary matrix;


inversely process the decrypted binary matrix to obtain a decrypted binary code; and


convert the binary code into original information.




Claim 1: A method of asymmetric encryption based on a gene chip, the method comprising:



obtaining original information and converting the original information into a binary code;



preprocessing the binary code to obtain a binary matrix; 



obtaining an encryption key, the encryption key comprising a gene expression solution; and


placing the gene expression solution on a gene chip according to an arrangement of the binary matrix;





wherein in step (c), the encryption key is obtained through an in vitro expression experiment of a selenoprotein gene;



wherein the step for obtaining the encryption key through the in vitro expression experiment of the selenoprotein gene comprises:



obtaining a first group of gene expression solutions and a second group of gene expression solutions through the in vitro expression experiments of the selenoprotein gene;



wherein the first group of gene expression solutions comprises a nucleotide sequence which can express selenoprotein, the second group of gene expression solutions comprises a nucleotide sequence which cannot express selenoprotein. 



Claim 9: A method of asymmetric decryption based on a gene chip, the method comprising:



obtaining a decryption key through detection of a gene expression;


decrypting the gene chip through the decryption key to obtain a decrypted binary matrix;


inversely processing the decrypted binary matrix to obtain a decrypted binary code; and


converting the binary code into original information





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499